—Order, Family Court, Bronx County (Susan Larabee, J.), entered on or about September 16, 1997, which adjudicated appellant to be a juvenile delinquent and conditionally discharged him for one year, unanimously reversed, on the law, without costs, and the petition dismissed.
Family Court Act § 340.1 (2) provides that where, as here, the respondent is not in detention, the fact-finding hearing shall commence not more than sixty days after the conclusion of the initial appearance. The hearing may, however, be adjourned for up to an additional 30 days beyond the 60-day period “for good cause shown” (Family Ct Act § 340.1 [4] [a]).
Here, on the 59th day for speedy trial purposes, the presentment agency advised the court that, although it had submitted notification slips alerting its police officer witnesses of the scheduled hearing, they had failed to appear. The only explanation offered for this failure was that it appeared to be the officers’ regular day off. Without further elaboration, however, these allegations were insufficient to demonstrate good cause for an adjournment beyond the 60-day period mandated by the statute (cf., Matter of Robert B., 187 AD2d 347, 349). Accordingly, the petition must be dismissed. Concur — Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.